DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,10, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
In claim 1, this method claim is not statutory because it does not indicate a device that performs the steps of determining… and transmitting ….. According to the specification on par[0024], page 6; examiner believes “a UE” determines a second transmission is decoded incorrectly. 
computer instructions stored in a memory and is executed by a processor. Therefore, its subject matter is not statutory. 
In claim 19; there is not a computer processor used to execute the computer code stored in the computer-readable medium. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
IN claims 25-26, “the use of means for determining….; means for transmitting…..” are given broadest interpretation.
Claim Objections
Claims 1,10,19, 25 are objected to because of the following informalities:  
Examiner believes “wherein the third transmission corresponds to a coded bit set of the third transmission including a first group of information bits of a coded bit set of a first transmission and a second group of information bits of a coded bit set of the second transmission and the fourth transmission corresponds to a coded bit set of the 
It should be amended as: 
“wherein the third transmission corresponds to a coded bit set of the third transmission including [; and the fourth transmission corresponds to a coded bit set of the fourth transmission including a combination of the coded bit sets of the first transmission, the second transmission, and the third transmission”.  Appropriate correction is required.
Claims 3,12,21,27 are objected to because of the following informalities:  what is the difference between “a first channel set, a second channel set” and “a communication channel” in claim 1 ? .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,10-13,19-21,25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Manssour et al. (US Pat.9,294,221) in view of Bai et al. (US Pat.9,130,748).

transmitting, on the communication channel, a third transmission and a fourth transmission based on a determination that the second transmission is decoded incorrectly, wherein the third transmission corresponds to a coded hit set of the third transmission including a first group of information bits of a coded bit set of a first transmission and a second group of information bits of a coded bit set of the second transmission (see fig.4; col.7; lines 10-30; due to the received data stream C1 has errors, the sending entity 400 resends data b1 with new encoded data stream C2 ( second code bit set), combines them into data stream X; and encodes the combined data stream X into a third data stream P); and the fourth transmission corresponds to a coded bit set of the fourth transmission including a combination of the coded bit sets of the first transmission, the second transmission, and the third transmission ( see col.7, lines 40-50; if the combined encoded data stream P ( a third coded bit set) may be 
     Manssour et al. further discloses a hybrid automatic repeat request-incremental redundancy (HARQ-IR) scheme  to retransmit bits erroneous packets (see col.1; lines 32-42, but does not discloses the HARQ-IR is applied for the first code bits set and the second coded bits set for one or more polar codes.
Bai et al discloses in col.4; lines 53-65 with incremental redundancy, multiple sets of coded data bits are generated, each set represents the same set of information bits. When a retransmission is required, the transmitter 100 ( see fig.2) will send a different  set of coded data bits ( a second coded bit set). The receiver 200 ( see fig.2) combines the bits received in the retransmission with the initially received bits ( a first coded bit set) to increase the chances that data will be successfully decoded (the HARQ-IR is applied for the first code bits set and the second coded bits set for one or more polar codes). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Bai et al. with that of Manssour et al. to 
In claims 2,11,20,26 Manssour et al. discloses transmitting, on the communication channel, the first transmission based on a second received indication of a transmission error of a previous transmission (see fig.1; col.2; lines 15-32; sender 100 retransmits data at step 1:5 when an initial data at step 1:1 was affected by errors at step 1:2); and
transmitting, on the communication channel, the second transmission based on a third received indication that the first transmission is decoded incorrectly ( see fig.2; steps 204,206,208; col.5; lines 30-50; Resending the initial data with new data ( second transmission) based on a  retransmission request).
In claims 3,12,21,27 Manssour et al. discloses wherein the first transmission corresponds to a first group of polar codes including a first code block length and a first number of information bits of a first channel set (see fig.4; col.6; lines 57-64; the first data stream B1 is encoded to become coded data stream c1) and the second transmission corresponds to a second group of polar codes including a second code block length and a second number of information bits of a second channel set (see fig.4; col.7; lines 10-20;  anew data stream b2 is encoded to become coded data stream C2).
In claims 4,13 Manssour et al. discloses wherein the second number of information bits differs from the first number of information bits ( as being shown in fig.4;  col.6; lines 57 .

Claims 7,8,9,16,17,18,24,30 are rejected under 35 U.S.C. 103 as being unpatentable over Manssour et al. (US Pat.9,294,221) in view of Bai et al. (US Pat.9,130,748), and further in view of Hui et al. (US Pub.2020/0028522).
In claims 7, 16,24,30 Manssour et al. does not disclose the communication channel corresponds to a 5G channel. Hui et al. discloses in fig.5; par[0032-0033] UEs 110 communicate with BS 115 via communication channel of wireless network 10  to generate code bits  of polar codes ( see abstract). It is noted that the polar code can also be used in 5G wireless communication system ( see par[0002]).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hui et al. with that of Manssour et al. to transmit redundant coded bits via 5G wireless network.   
In claims 8,17 Manssour et al. does not disclose wherein the coded bit set of the first transmission and the coded bit set of the second transmission are generated based at least on a bit-reversal permutation and encoding procedure. Hui et al. discloses in fig.8; par[0054] information bits 406 is inputted into bit-reversion permutation 408 to generate permutated LLRs for information bits 410 ( code bit set of the first transmission and code bit set of second transmission are generated based on at least on a bit-reversal permutation). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hui et al. with that of Manssour et al. to generate coded bit set based on at least a bit reversal permutation.
In claims 9, 18 Manssour et al. does not disclose performing the bit-reversal permutation and encoding procedure using one or more of the first group of information bits, second group of information bits, and a group of frozen bits. Hui et al. . 
Allowable Subject Matter
Claims 6,15,23,29 and 5,14,22,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 5,14,22,28 the prior art fails to disclose wherein the first group of information bits corresponds to a first half of the coded bit set of the first transmission and the second group of information bits corresponds to a first half of the coded bit set of the second transmission.
In claims 6,15,23,29 the prior art fails to disclose wherein the combination of the coded bit sets of the first transmission, the second transmission, and the third .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroia et al. ( US Pat.7,813,322).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413